DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2022 has been entered.
Response to Arguments
Regarding the 35 U.S.C 112(b) rejection of claims 1-21 for not clearly defining the metes and bounds of “determining…probabilities for term…” and the lack of antecedent basis for claims 10 and 11, Applicant has sufficiently amended the claims to overcome the 112(b) rejection. Accordingly, the 35 U.S.C 112(b) rejections are withdrawn.
Applicant’s arguments with respect to claim(s) 1, 15, and 20 regarding the second relationship have been considered but are moot because the new ground of rejection is made to address this argument. The arguments regarding the “analyzing” limitation are responded to below. 
Applicant argues: Also, Ni and Zweig do not disclose "analyzing, by the computing device, a plurality of documents to train the model with respect to the first word and the two second words to add a third word from the plurality of documents as a term to a topic in the set of topics, wherein the training restricts the first word and the two second words as terms in respective specified topics and the two fourth words as not co-occurring in a respective topic when analyzing each document in the plurality of documents to determine whether to add the third word as the term to the set of topics." (pages 9-10 of remarks).
Examiner response: Examiner respectfully disagrees. Zweig discloses analyzing documents to discover a distribution of words that are associated (i.e. added) with a topic (para [0076] (3) Each word is chosen for the document by first selecting one of the topics associated with the document. Each topic is associated with a unigram distribution of words associated with the topic, with a probability associated with each word. The selection of the word involves then choosing one of the words from the distribution of the words associated with the selected topic.). For example, there can be a topic “football” with a distribution of terms "quarterback," "first down," "field goals," etc. (i.e. first word and two second words) that are associated with the topic “football” based on probabilities associated with the terms (para [0077] More specifically, the matrix .beta. identifies a plurality of topics. For each topic, the matrix .beta. identifies a distribution of words that are associated with the topic. For example, assume that one of the topics corresponds to "football." The topic distribution for this subject may identify the terms "quarterback," "first down," "field goals," etc. with respective probabilities associated with these terms.).
	In addition, Zweig further discloses determining a probability for a newly added word (i.e. third word) that is associated with the topic through the anlaysis (para [0083] In this equation, the "newly added" distribution c.sub.w corresponds to the distribution of topics for the word that is added to the document at a new time t, compared to time t-1. For example, in FIG. 2, assume that, at a next instance, the block 212 of words slides to the right, such that that the block 212 now includes words w.sub.3-w.sub.8. In this case, the c.sub.w vector in the above equation expresses the topic distribution for the newly added word w.sub.8.). Arguments are not persuasive. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 10, 11, 12-15, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al. (US-20110258229-A1) in view of Zweig et al. (US-20140229158-A1) and Mimno et al. (Optimizing semantic coherence in topic models).
Regarding Claim 1,
Ni teaches a method comprising: 
receiving, by a computing device, a first word that is specified to be included as a term in a topic in a set of topics in a model (para [0044] It is common to use word distributions to represent topics in topic modeling research work. Intuitively, high probability values will be assigned to words which can well characterize the topic. For example, for the universal -topic "football", words like "football", "cup", "national", "season" and "league" may have high probability values. Topic (i.e football) and the word (e.g. cup, national, etc.) In addition Fig. 3 shows a set of topics 314.); 
receiving, by the computing device, a first relationship between two second words that are specified to co-occur as terms in a same topic in the set of topics (para [0036] The philosophy behind topic modeling is to utilize word co-occurrence information for extracting document semantics. For example, if "ipod" and "iTunes" frequently co-occur in a set of documents, both words may have high scores in one topic.); 
determining, by the computing device, probabilities for terms in the set of topics based on a contribution to a respective topic (para [0044] It is common to use word distributions to represent topics in topic modeling research work. Intuitively, high probability values will be assigned to words which can well characterize the topic. For example, for the universal -topic "football", words like "football", "cup", "national", "season" and "league" may have high probability values.), wherein a probability associated with at least some of the first word, the two second words, and the third word to a respective topic (para [0018] Each topic/word distribution indicates the probability of any particular word occurring in the corresponding topic.) is based on the analyzing of the plurality of documents (para [0019] The model assumes that the documents of a concept-unit are created in each of languages L.sub.1 through L.sub.j using a common topic distribution. That is, all of the documents within a single concept-unit, regardless of language, are generated using the same universal topic distribution.). 
Ni does not explicitly disclose
and a second relationship between two fourth words that are specified to not co-occur as terms in a same topic in the set of topics;
analyzing, by the computing device, a plurality of documents to train the model with respect to the first word and the two second words to add a third word from the plurality of documents as a term to a topic in the set of topics, wherein the training restricts the first word as included in the topic, …, and the two fourth words as not co-occurring in the same topic when analyzing each document in the plurality of documents to determine whether to add the third word as the term to the set of topics; and 
However, Zweig teaches
analyzing, by the computing device, a plurality of documents to train the model (para [0077] An LDA training module 502 analyzes a corpus of documents based on the premise that the documents have been generated using the procedure described above (although the documents are not actually produced in this manner). Based on its analysis, the LDA training module 502 produces a matrix .beta. that estimates the unigram topic distributions associated with the documents in the corpus, together with the parameter .alpha..) with respect to the first word and the two second words (para [0077] For each topic, the matrix .beta. identifies a distribution of words that are associated with the topic. For example, assume that one of the topics corresponds to "football." The topic distribution for this subject may identify the terms "quarterback," "first down," "field goals," etc. with respective probabilities associated with these terms.) to add a third word from the plurality of documents as a term to a topic in the set of topics, wherein the training restricts the first word as included in the topic, …,when analyzing each document in the plurality of documents to determine whether to add the third word as the term to the set of topics (para [0083] In this equation, the "newly added" distribution c.sub.w corresponds to the distribution of topics for the word that is added to the document at a new time t, compared to time t-1. For example, in FIG. 2, assume that, at a next instance, the block 212 of words slides to the right, such that that the block 212 now includes words w.sub.3-w.sub.8. In this case, the c.sub.w vector in the above equation expresses the topic distribution for the newly added word w.sub.8.]);
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the topic modeling of Ni with the training of Zweig.
Doing so would allow for selecting the most appropriate model at runtime to best suit the input information. This allows for modeling topics from different languages (para [0001])
Mimno (“Optimizing Semantic Coherence in Topic Models”) teaches
and a second relationship between two fourth words that are specified to not co-occur as terms in a same topic in the set of topics (pg. 267, section 4.3; Table 2: Co-document frequency matrix for the top words in a low-quality topic (according to our coherence metric), shaded to highlight zeros. The diagonal (light gray) shows the overall document frequency for each word w. The column on the right is Nw|t . Note that “globin” and “erythroid” do not co-occur with any of the aging-related words.);
analyzing, by the computing device, a plurality of documents to train the model with respect to the first word and the two second words (pg. 263, section 2; LDA is a generative probabilistic model for documents W = {w(1) , w(2) , . . . , w(D)}. To generate a word token w (d) n in document d, we draw a discrete topic assignment z (d) n from a document-specific distribution over the T topics θd (which is itself drawn from a Dirichlet prior with hyperparameter α), and then draw a word type for that token from the topicspecific distribution over the vocabulary φz (d) n . Word token (i.e. first word).) to add a third word from the plurality of documents as a term to a topic in the set of topics, …, the two second words to co-occur as terms in the same topic (pg. 264, section 3.1; The most common sequences of two or more consecutive words assigned to that topic, the four topics that most often co-occurred with that topic,), and the two fourth words as not co-occurring in the same topic (pg. 267, section 4.3; Note that “globin” and “erythroid” do not co-occur with any of the aging-related words.) when analyzing each document in the plurality of documents to determine whether to add the third word as the term to the set of topics (pg. 263, section 2; . The resulting distribution over words for a topic t is then a function of the hyperparameter β and the number of words of each type assigned to that topic, Nw|t . Word assigned (i.e added) to topic.);
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the topic model of Ni with the modelling of co-occurrence of words of Mimno.
Doing so would allow for an automated evaluation metric based on co-occurrence of words to predict human evaluations of topic quality. This would save time and effort required for manual experts to label an annotate topics. (pg. 262, section 1;)
Regarding Claim 3,
Ni/Zweig/Mimno teach the method of claim 1. Ni further teaches wherein receiving, by the computing device, the first word that is specified to be included as the term in the topic in the set of topics comprises receiving a restriction of the first word to the topic in the set of topics (para [0044] Its representation in Chinese language may have high probability values for word like " (football)", " (football player)", ".box-solid. .box-solid. (league matches)", ".box-solid. (matches)", " .box-solid. (champion)" and ".box-solid. .box-solid. (club)", etc. Although represented by different languages, both word distributions correspond with exactly one universal -topic.).
Regarding Claim 4,
Ni/Zweig/Mimno teach the method of claim 1. Ni further teaches wherein the probability  comprises a probability distribution for at least some of the first word, the two second words, and the third word in a respective topic (para [0018] Each topic/word distribution indicates the probability of any particular word occurring in the corresponding topic.).
Regarding Claim 5,
Ni/Zweig/Mimno teach the method of claim 1. Mimno further teaches wherein the probability is determined in view of the first relationship and the second relationship (pg. 267, section 4.3; Table 2: Co-document frequency matrix for the top words in a low-quality topic (according to our coherence metric), shaded to highlight zeros. The diagonal (light gray) shows the overall document frequency for each word w. The column on the right is Nw|t . Note that “globin” and “erythroid” do not co-occur with any of the aging-related words.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the topic model of Ni with the modelling of co-occurrence of words of Mimno.
Doing so would allow for an automated evaluation metric based on co-occurrence of words to predict human evaluations of topic quality. This would save time and effort required for manual experts to label an annotate topics. (pg. 262, section 1;)
Regarding Claim 6,
Ni/Zweig/Mimno teach the method of claim 1. Mimno further teaches wherein the first relationship and the second relationship are received as input from a user (pg. 265, section 4.2; The expert-driven annotation study described in section 3 suggests that three of the four types of poor-quality topics (“chained,” “intruded” and “random”) could be detected using a metric based on the co-occurrence of words within the documents being modeled.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the topic model of Ni with the modelling of co-occurrence of words of Mimno.
Doing so would allow for an automated evaluation metric based on co-occurrence of words to predict human evaluations of topic quality. This would save time and effort required for manual experts to label an annotate topics. (pg. 262, section 1;)
Regarding Claim 10,
Ni/Zweig/Mimno teach the method of claim 1. Ni further teaches wherein a joint distribution function (para [0063] This section presents a modification of Gibbs Sampling method for the estimation of ML-LDA. Gibbs Sampling is a method of producing a sample from a joint distribution when only conditional distributions of each variable can be efficiently computed.) of genomes for  a media program with other media programs is determined based on the probabilities for terms in the set of topics (para [0044] It is common to use word distributions to represent topics in topic modeling research work. Intuitively, high probability values will be assigned to words which can well characterize the topic. For example, for the universal -topic "football", words like "football", "cup", "national", "season" and "league" may have high probability values.).
Regarding Claim 11,
Ni/Zweig/Mimno teach the method of claim 10. Ni further teaches wherein the joint distribution function comprises a joint probability that a genome applies to the media program (para [0053] According to the generative graphical model depicted in FIG. 5, LDA has only two parameters [right arrow over (.alpha.)] and [right arrow over (.beta.)]. Given these two Dirichlet parameters, the joint distribution of all known and hidden variables can be written as:).
Regarding Claim 12,
Ni/Zweig/Mimno teach the method of claim 1. Zweig further teaches further comprising: 
defining, by the computing device, information for a set of genomes, the set of genomes describing characteristics of media programs (para [0095] In this scenario, an input information-providing module (IIPM) 1002 receives language information that accompanies media content 1004. The media content 1004 may correspond to image content, video content, audio content, text content, graphical content, markup language content (e.g., "Web" content), etc., or any combination thereof.); and 
defining, by the computing device, which genomes in the set of genomes correspond to which topics in the set of topics (para [0076] (3) Each word is chosen for the document by first selecting one of the topics associated with the document. Each topic is associated with a unigram distribution of words associated with the topic, with a probability associated with each word. The selection of the word involves then choosing one of the words from the distribution of the words associated with the selected topic.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the topic modeling of Ni/Mimno with the training of Zweig.
Doing so would allow for selecting the most appropriate model at runtime to best suit the input information. This allows for modeling topics from different languages (para [0001])
Regarding Claim 13,
Ni/Zweig/Mimno teach the method of claim 1. Ni further teaches wherein training the model comprises: 
receiving, by the computing device, a first input of textual information for the plurality of documents (para [0084] After the labeled documents (in language B) and the documents to be classified (in language A) are represented by multilingual topics, there is no change to the process of traditional model training and classification.); and 
Mimno further teaches 
receiving a second input of information to include the first word as the term in the topic information for the two second words to co-occur as terms in the same topic (pg. 264, section 3.1; The most common sequences of two or more consecutive words assigned to that topic, the four topics that most often co-occurred with that topic,), and information for the two fourth words to not co-occur as terms in the same topic (pg. 267, section 4.3; Table 2: Co-document frequency matrix for the top words in a low-quality topic (according to our coherence metric), shaded to highlight zeros. The diagonal (light gray) shows the overall document frequency for each word w. The column on the right is Nw|t . Note that “globin” and “erythroid” do not co-occur with any of the aging-related words.), wherein the first input and the second input are used to train the model (pg. 271, section 5.2; We trained one standard LDA model and one generalized Polya urn model, each with ´ T = 200, and randomly shuffled the 400 resulting topics.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the topic model of Ni with the modelling of co-occurrence of words of Mimno.
Doing so would allow for an automated evaluation metric based on co-occurrence of words to predict human evaluations of topic quality. This would save time and effort required for manual experts to label an annotate topics. (pg. 262, section 1;)
in a set of documents, both words may have high scores in one topic.).
Regarding Claim 14,
Ni/Zweig/Mimno teach the method of claim 13. Ni further teaches wherein training the model comprises: determining, by the computing device, words other than the first word to associate with the set of topics based on term co-occurrence in the textual information, the first relationship, and the second relationship (para [0036] The philosophy behind topic modeling is to utilize word co-occurrence information for extracting document semantics. For example, if "ipod" and "iTunes" frequently co-occur in a set of documents, both words may have high scores in one topic.).
Regarding Claim 15,
Claim 15 is the computer-readable storage medium corresponding to the method of claim 1. Claim 15 is substantially similar to claim 1 and is rejected on the same grounds.
Regarding Claim 19,
Claim 19 is the computer-readable storage medium corresponding to the method of claim 1. Claim 19 is substantially similar to claim 5 and is rejected on the same grounds.
Regarding Claim 20,
Claim 20 is the apparatus corresponding to the method of claim 1. Claim 20 is substantially similar to claim 1 and is rejected on the same grounds.
Regarding Claim 21,
Ni/Zweig/Mimno teach the method of claim 1. Ni further teaches wherein: during training of the model, a value for the third word indicating whether the third word should be included in a topic is iteratively updated when analyzing multiple documents in the plurality of documents (para [0068] For each value of K, the model is estimated using 200 Gibbs Sampling iterations. According to the experiments, the exemplary empirical study found the extracted universal -topics quite meaningful and not very sensitive to the K parameter.)  while the first word is restricted as being included in the topic (para [0044] Its representation in Chinese language may have high probability values for word like " (football)", " (football player)", ".box-solid. .box-solid. (league matches)", ".box-solid. (matches)", " .box-solid. (champion)" and ".box-solid. .box-solid. (club)", etc. Although represented by different languages, both word distributions correspond with exactly one universal -topic.), the two second words to co-occur as terms in the same topic (para [0036] The philosophy behind topic modeling is to utilize word co-occurrence information for extracting document semantics. For example, if "ipod" and "iTunes" frequently co-occur in a set of documents, both words may have high scores in one topic.), 
	Mimno further teaches
and the two fourth words as not co-occurring in the same topic (pg. 267, section 4.3; Table 2: Co-document frequency matrix for the top words in a low-quality topic (according to our coherence metric), shaded to highlight zeros. The diagonal (light gray) shows the overall document frequency for each word w. The column on the right is Nw|t . Note that “globin” and “erythroid” do not co-occur with any of the aging-related words.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the topic model of Ni with the modelling of co-occurrence of words of Mimno.
Doing so would allow for an automated evaluation metric based on co-occurrence of words to predict human evaluations of topic quality. This would save time and effort required for manual experts to label an annotate topics. (pg. 262, section 1;)

Claims 2, 7-9, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ni/Zweig/Mimno, as applied above, and further in view of Gao et al. A Two-stage Approach for Generating Topic Models (“Gao”).
Regarding Claim 2,
Ni/Zweig/Mimno teach the method of claim 1. Zweig further teaches, wherein the parameter is used to add the third word as the term to the set of topics (para [0075] (2) A multinomial distribution over topics is decided for the document by sampling from a Dirichlet distribution parameterized by the parameter a. In other words, this step identifies the topics that are associated with the document, together with a probability associated with each topic.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the topic modeling of Ni/Mimno with the training of Zweig.
Doing so would allow for selecting the most appropriate model at runtime to best suit the input information. This allows for modeling topics from different languages (para [0001])
	Ni/Zweig/Mimno do not explicitly disclose
further comprising receiving, by the computing device, a parameter value that prevents topics from being submerged by other topics that are larger in the model,
However, Gao teaches
further comprising receiving, by the computing device, a parameter value that prevents topics from being submerged by other topics that are larger in the model (Gao page 6 paragraph 2, “The first method is based on the well-known term weighting method tf-idf (term frequency - inverse document frequency). The distinct feature of the tf-idf method is that it chooses discriminative terms to represent a document or a topic rather than popular terms. ... The basic idea of the proposed tf-idf based method is to find the discriminative words from the words which are assigned to a topic by LDA to represent that topic.” This optimization of the topic representation acts to raise the power of terms capable of differentiating the topics, and lower the power of common terms among words used for topics.).
The artisan of ordinary skill, starting with the method of training a topic model of Ni/Zweig/Mimno, would have appreciated the benefit of a detailed word training process for a topic model as proposed by Gao. The ordinarily-skilled artisan would readily see the benefits of training words by the method of Gao, which would provide the well-known, predictable, and expected results of a more accurate topic model. The artisan of ordinary skill would have been motivated to combine Ni/Zweig with Gao, at least because both are drawn to learning topic models.
Therefore, a person having ordinary skill in the art at the effective filing date of the invention would have found it obvious to combine the method of training a topic model of Ni/Zweig/Mimno with the topic model training process of Gao in order to achieve an accurate topic model. 
Regarding Claim 7,
Ni/Zweig/Mimno teach the method of claim 1. 
	While Ni/Zweig/Mimno disclose a media program, Ni/Zweig do not explicitly disclose
further comprising: 
determining, by the computing device, a term frequency for terms found in textual information for a media program; and 
scoring, by the computing device, the topics for the media program based on the probability for the terms in the set of topics and a corresponding term frequency for the terms.
However, Gao teaches
determining, by the computing device, a term frequency for terms found in textual information for a media program (Gao page 6 paragraph 2, “The first method is based on the well-known term weighting method tf-idf (term frequency - inverse document frequency). The distinct feature of the tf-idf method is that it chooses discriminative terms to represent a document or a topic rather than popular terms.” Here the TF-IDF process takes place over words selected by FDA for all topics.); and 
scoring, by the computing device, the topics for the media program based on the probability for the terms in the set of topics and a corresponding term frequency for the terms (Gao page 7 paragraph 1, “For the topical document, the word distribution over topic j ... is generated based on their tf-idf scores, which are calculated by equation (3).” Also see Table 5 showing the weights found by TF-IDF.).
The artisan of ordinary skill, starting with the method of training a topic model of Ni/Zweig/Mimno, would have appreciated the benefit of a detailed word training process for a topic model as proposed by Gao. The ordinarily-skilled artisan would readily see the benefits of training words by the method of Gao, which would provide the well-known, predictable, and expected results of a more accurate topic model. The artisan of ordinary skill would have been motivated to combine Ni/Zweig/Mimno with Gao, at least because both are drawn to learning topic models.
Therefore, a person having ordinary skill in the art at the effective filing date of the invention would have found it obvious to combine the method of training a topic model of Ni/Zweig/Mimno with the topic model training process of Gao in order to achieve an accurate topic model. 
Regarding Claim 8,
Ni/Zweig/Mimno/Gao teach the method of claim 7. Gao further teaches further comprising normalizing, by the computing device, the scoring of the set of topics (Gao page 7 paragraph 1, “Inverse document frequency (idf) reflects the popularity of term across topical documents in Dtopic, where V is the total number of topical documents and is the document frequency.” IDF is a means of normalizing the term frequency over the topic-word collection for word scoring, which directly produces atopic score.).
The artisan of ordinary skill, starting with the method of training a topic model of Ni/Zweig/Mimno, would have appreciated the benefit of a detailed word training process for a topic model as proposed by Gao. The ordinarily-skilled artisan would readily see the benefits of training words by the method of Gao, which would provide the well-known, predictable, and expected results of a more accurate topic model. The artisan of ordinary skill would have been motivated to combine Ni/Zweig/Mimno with Gao, at least because both are drawn to learning topic models.
Therefore, a person having ordinary skill in the art at the effective filing date of the invention would have found it obvious to combine the method of training a topic model of Ni/Zweig/Mimno with the topic model training process of Gao in order to achieve an accurate topic model. 
Regarding Claim 9,
Ni/Zweig/Mimno/Gao teach the method of claim 7. Gao further teaches further comprising selecting, by the computing device, a number of highest scored topics for the media program as genomes for the media program (Gao page 6 paragraph 3, “Assuming that the original document collection D has V number of topics,” then V highest scoring topics are selected in all exemplary material. The algorithms described do not determine the number of topics V.).
The artisan of ordinary skill, starting with the method of training a topic model of Ni/Zweig/Mimno, would have appreciated the benefit of a detailed word training process for a topic model as proposed by Gao. The ordinarily-skilled artisan would readily see the benefits of training words by the method of Gao, which would provide the well-known, predictable, and expected results of a more accurate topic model. The artisan of ordinary skill would have been motivated to combine Ni/Zweig/Mimno with Gao, at least because both are drawn to learning topic models.
Therefore, a person having ordinary skill in the art at the effective filing date of the invention would have found it obvious to combine the method of training a topic model of Ni/Zweig/Mimno with the topic model training process of Gao in order to achieve an accurate topic model. 
Regarding Claim 16,
Claim 16 is the computer-readable storage medium corresponding to the method of claim 1. Claim 16 is substantially similar to claim 2 and is rejected on the same grounds.
Regarding Claim 17,
Ni/Zweig/Mimno/Gao teach the non-transitory computer-readable storage medium of claim 16. Ni further teaches wherein receiving, the first word that is specified to be included as the term in the topic in the set of topics comprises receiving a restriction of the first word to the topic in the set of topics (para [0044] Its representation in Chinese language may have high probability values for word like " (football)", " (football player)", ".box-solid. .box-solid. (league matches)", ".box-solid. (matches)", " .box-solid. (champion)" and ".box-solid. .box-solid. (club)", etc. Although represented by different languages, both word distributions correspond with exactly one universal -topic.).
Regarding Claim 18,
Ni/Zweig/Mimno/Gao teach the non-transitory computer-readable storage medium of claim 17. Ni further teaches wherein the probability comprises a probability distribution for at least some of the first word, the two second words, and the third word in a respective topic (para [0018] Each topic/word distribution indicates the probability of any particular word occurring in the corresponding topic.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hennig et al. (US 20120101965 A1) – discloses topic model trained on a corpus of documents to determine probabilities of words belonging to topics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K NGUYEN whose telephone number is (571)272-0217. The examiner can normally be reached Mon - Fri 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.N./Examiner, Art Unit 2121                                                                                                                                                                                                        
/NICHOLAS KLICOS/Primary Examiner, Art Unit 2145